Citation Nr: 0408816	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  96-15 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1974 to October 
1980 and from November 1990 to April 1991.  He also had a 
period of active duty for training from June 1973 to October 
1973, as well as a period of inactive duty training in 
January 1993, although the specific inclusive dates have not 
been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The claims folder was subsequently 
transferred to the RO in St. Petersburg, Florida.  

The veteran testified before the undersigned at a Travel 
Board hearing in June 1997.  A copy of the transcript has 
been associated with the claims folder.  

The case returns to the Board following remands to the RO in 
September 1997 and March 2000.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Service medical records show a diagnosis of low back 
disorder, including spondylolisthesis at L5-S1, during active 
duty.  

3.  The January 1974 report of medical examination for the 
veteran's enlistment shows his report of low back pain, but 
no finding of spinal abnormality on examination.  

4.  There is clear and unmistakable evidence that the 
veteran's low back disorder existed prior to service.  

5.  There is no clear and unmistakable evidence that the low 
back disorder was not aggravated by service.   


CONCLUSION OF LAW

Service connection for a low back disorder is established.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003); VAOPGCPREC 3-2003.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by letter dated in December 2003, the RO adequately 
explained all notice and assistance provisions of the VCAA.  
Moreover, given the favorable disposition of the appeal, the 
Board finds that any deficiency in notice or assistance is 
not prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the prior remands.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Factual Background

The veteran had active duty from January 1974 to October 1980.  
The January 1974 report of medical examination was negative for 
abnormality of the spine, although the associated report of 
medical history notes recurrent back pain.  Service medical 
records dated in March 1974 indicated that the veteran had low 
back pain since December, prior to entry.  X-rays from that date 
showed scoliosis, spondylolysis bilaterally at L5, and Grade I 
spondylolisthesis of L5 over S1.  Subsequent records reflected 
intermittent treatment for back pain.  

Included with service medical records is an undated statement 
from Dr. B. Miller, a chiropractor, which indicated that the 
veteran sustained a low back injury in December 1973.  X-rays 
taken at that time showed Grade II spondylolisthesis of the 5th 
lumbar vertebra.  It was unknown whether it was related to trauma 
or was congenital.  

The veteran had another period of active duty from November 1990 
to April 1991.  California Highway Patrol records indicated that 
the veteran was a passenger in a motor vehicle that overturned in 
an accident in February 1991.  The report was negative for 
injuries.  The report of the March 1991 physical examination at 
separation, as well as the accompanying report of medical 
history, showed no finding or complaint of back injury, pain, or 
other abnormality.  

The veteran saw a private physician, Dr. Hiromoto, in February 
1992 with complaints of low back pain worsening for the previous 
six months.  There was no mention of trauma.  X-rays taken in 
March 1992 showed spondylolisthesis of L5 over S1.  Magnetic 
resonance imaging (MRI) showed Grade I spondylolisthesis of L5-S1 
probably secondary to bilateral spondylolysis.    

The veteran had a period of inactive duty training in January 
1993.  Associated records show that the veteran experienced 
severe back pain on January 10 while on a run.  MRI obtained in 
April 1993 shows no significant change from the March 1992 study.  
The veteran received continued treatment through the service 
department through November 1993.  A June 1994 statement from his 
National Guard unit indicated that the veteran had not performed 
duty since his injury.  

During the June 1997 Travel Board hearing, the veteran testified 
that he had no limitations or back problems prior to the February 
1991 accident.  After the accident, he was sore and bruised, but 
he was primarily concerned about getting home to his family.  
After his discharge, the veteran went back to work in 
corrections.  Shortly thereafter, about May or June, he started 
having back problems and had to take a couple days off.  He went 
to a civilian physician, who felt there had been a change in the 
status of his back following the accident.  When he returned for 
National Guard drills, the veteran continued to have back 
problems during physical training.  He was unable to complete the 
two-mile run due to severe pain.  The veteran continued to have 
pain and numbness associated with his back disorder.    

According to the report of the June 1998 VA orthopedic 
examination, the veteran conceded having episodes of low back 
pain prior to entering service.  However, his back functioned 
well until he was involved in a roll-over motor vehicle accident 
in service.  Since that time, he had low back pain with right 
lower extremity sciatica.  The veteran had been unable to return 
to military service.  The diagnosis was Grade II 
spondylolisthesis, L5-S1, which the examiner noted had progressed 
from a Grade I spondylolisthesis shown on MRI in 1992.  The 
examiner was unable to determine the etiology of the disorder, 
noting that there was controversy as to whether the disorder was 
congenital or acquired.  He stated that the disorder could have 
been aggravated by strenuous exercise in service or, most 
significantly, in the roll-over motor vehicle accident in 
service.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, a veteran will be taken to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111.    

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, although the veteran's enlistment examination 
in January 1974 shows no abnormality of the spine, the file 
contains clear and unmistakable evidence that the veteran's 
low back disorder pre-existed active service.  Specifically, 
the statement from Dr. Miller unequivocally states that the 
veteran suffered a discrete back injury in December 1973, 
prior to service, with a diagnosis of spondylolisthesis.  
This information is confirmed by in-service treatment records 
shortly after enlistment.  In fact, the veteran does not deny 
that a low back disorder existed prior to his enlistment in 
January 1974.  Thus, the Board finds that there is clear and 
unmistakable evidence that the veteran's back condition 
existed prior to service.   

However, the inquiry is not complete.  Under 38 U.S.C.A. § 
1111, there must be clear and unmistakable evidence showing 
not only that the disability existed prior to service, but 
also that the disability was not aggravated by service.  See 
VAOPGCPREC 3-2003 (interpreting 38 U.S.C.A. § 1111 and 
holding that 38 C.F.R. § 3.304(b) was invalid to the extent 
it conflicts with the statutory language).  In this case, 
service medical records reflect treatment and evaluation for 
low back pain intermittently throughout the veteran's initial 
period of active duty from 1974 to 1980.  In addition, there 
is verification that the veteran was involved in an 
overturned motor vehicle accident in February 1991 while on 
active duty.  Although there is no contemporaneous medical 
record of injury, the veteran testified that he had has back 
problems since after the accident.  There is private medical 
evidence documenting complaints of back pain in 1992.  The 
veteran also experienced acute low back pain while on 
inactive duty training in January 1993.  Finally, the June 
1998 VA examiner indicates that the veteran's low back 
disorder could have been exacerbated in service, particularly 
as a result of the February 1991 accident.  Therefore, the 
Board cannot conclude that there is clear and unmistakable 
evidence that the veteran's disability was not aggravated in 
service.  Thus, the presumption of soundness is not rebutted, 
such that, despite evidence of pre-existing disability, the 
veteran must be presumed to have been in sound condition at 
entrance to service.  38 U.S.C.A. § 1111.      

As discussed above, the evidence of record shows that the 
veteran was diagnosed with a low back disorder, including 
spondylolisthesis, while on active duty.  After separation 
from his second period of active duty in April 1991, after 
the motor vehicle accident, he developed back pain and 
continued to have symptoms, to include acute, severe low back 
pain while on inactive duty training in January 1993.  
Competent evidence of record establishes a relationship 
between service and the current disability.  Accordingly, the 
Board finds that the evidence supports service connection for 
a low back disorder.  38 U.S.C.A. § 5107(b).  The appeal is 
granted.   


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for a low back disorder 
is granted.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



